                 Case 17-12107-RBR               Doc 96       Filed 11/20/18         Page 1 of 20

                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   FT. LAUDERDALE DIVSION

In re:    Timothy Dale Conner                                            &DVH1R0:17-bk-12107
          Zade Turner Conner                                             
          Timothy D Conner                                               
Debtor(s) Zade T Conner                                                  

                                   TRUSTEE¶S FINAL REPORT (TFR)

         The undersigned trustee hereby makes this Final Report and states as follows:

       $SHWLWLRQXQGHU&KDSWHU7 of the United States Bankruptcy Code was filed on 02/22/2017
The undersigned trustee was appointed on 02/22/2017.

         7KHWUXVWHHIDLWKIXOO\DQGSURSHUO\IXOILOOHGWKHGXWLHVHQXPHUDWHGLQ86&

         $OOVFKHGXOHGDQGNQRZQDVVHWVRIWKHHVWDWHKDYHEHHQUHGXFHGWRFDVKUHOHDVHGWRWKHGHEWRU
DVH[HPSWSURSHUW\SXUVXDQWWR86&RUKDYHEHHQRUZLOOEHDEDQGRQHGSXUVXDQWWR86&
$QLQGLYLGXDOHVWDWHSURSHUW\UHFRUGDQGUHSRUWVKRZLQJWKHGLVSRVLWLRQRIDOOSURSHUW\RIWKHHVWDWH
is attached as Exhibit A.


         7KHWUXVWHHUHDOL]HGWKHJURVVUHFHLSWVRI                     $         113,115.54
                           Funds were disbursed in the following amounts:

                           Payments made under an
                           LQWHULPGLVWULEXWLRQ                                          0.00
                           Administrative expenses                                      22,556.20
                           Bank service fees                                             1,475.35
                           Other payments to creditors                                       0.00
                           Non-estate funds paid to 3rd Parties                              0.00
                           Exemption paid to the debtor                                      0.00
                           Other payments to the debtor                                      0.00
                           Leaving a balance on hand of ï                   $           89,083.99
The remaining funds are available for distribution.

        $WWDFKHGDVExhibit B is a cash receipts and disbursements record for each estate bank
account.

         ï 7KHEDODQFHRIIXQGVRQKDQGLQWKHHVWDWHPD\FRQWLQXHWRHDUQLQWHUHVWXQWLOGLVEXUVHG7KHLQWHUHVW
HDUQHGSULRUWRGLVEXUVHPHQWZLOOEHGLVWULEXWHGSURUDWDWRFUHGLWRUVZLWKLQHDFKSULRULW\FDWHJRU\7KHWUXVWHHPD\
UHFHLYHDGGLWLRQDOFRPSHQVDWLRQQRWWRH[FHHGWKHPD[LPXPFRPSHQVDWLRQVHWIRUWKXQGHU86&DRQ
account of the disbursement of the additional interest.




UST Form 101-7-TFR (05/1/2011)
                 Case 17-12107-RBR               Doc 96       Filed 11/20/18          Page 2 of 20
         7KHGHDGOLQHIRUILOLQJQRQJRYHUQPHQWDOFODLPVLQWKLVFDVHZDV06/23/2017 and the deadline
for filing governmental claims was 08/21/2017$OOFODLPVRIHDFKFODVVZKLFKZLOOUHFHLYHDGLVWULEXWLRQ
KDYHEHHQH[DPLQHGDQGDQ\REMHFWLRQVWRWKHDOORZDQFHRIFODLPVKDYHEHHQUHVROYHG,IDSSOLFDEOHD
claims analysis, explaining why payment on any claim is not being made, is attached as Exhibit C.

         7KH7UXVWHH¶s proposed distribution is attached as Exhibit D.

        3XUVXDQWWR86&DWKHPD[LPXPFRPSHQVDWLRQDOORZDEOHWRWKHWUXVWHHLV
$8,905.787RWKHH[WHQWWKDWDGGLWLRQDOLQWHUHVWLVHDUQHGEHIRUHFDVHFORVLQJWKHPD[LPXP
compensation may increase.

         The trustee has received $0.00 as interim compensation and now requests the sum of $8,905.78,
for a total compensation of $8,905.78.ð ,QDGGLWLRQWKHWUXVWHHUHFHLYHGUHLPEXUVHPHQWIRUUHDVRQDEOH
and necessary expenses in the amount of $0.00 and now requests reimbursement for expenses of $51.78,
for total expenses of $51.78.ð

         Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.




Date: 11/20/2018                                        By: /s/ Chad S. Paiva
                                                            Trustee




STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
$FWH[HPSWLRQ&)5DDSSOLHV




        ð If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee¶s Proposed Distribution (Exhibit D)




UST Form 101-7-TFR (05/1/2011)
                                                       Case 17-12107-RBR            Doc 96        Filed 11/20/18              Page 3 of 20
                                                                                    FORM 1                                                                                                Exhibit A
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                          Page: 1
                                                                                 ASSET CASES
Case Number:   17-12107 RBR                                                                                  Trustee:                         Chad S. Paiva
Case Name:     Timothy Dale Conner                                                                           Filed (f) or Converted (c):      02/22/17 (f)
               Zade Turner Conner                                                                            D0HHWLQJ'DWH            03/21/17
Period Ending: 11/20/18                                                                                      Claims Bar Date:                 06/23/17

                                          1                                   2                             3                           4                     5                       6
                                                                                                   Estimated Net Value                                                           Asset Fully
                                                                           Petition/          (Value Determined By Trustee,          Property           Sale/Funds            Administered (FA)/
                                Asset Description                        Unscheduled             Less Liens, Exemptions,           Abandoned            Received by            Gross Value of
Ref #                (Scheduled And Unscheduled (u) Property)               Values                   and Other Costs)           2$ D$EDQGRQ       the Estate           Remaining Assets

  1     Single Family Home 1316 Cordova Rd FTL - Exempt                       704,690.00                                0.00                                           0.00          FA
        exempt
  2     Condiminium 1424 Golf Terrace Blvd #2 Florence SC                         70,830.11                        2,500.00                                        2,500.00          FA
        Per Order to Compromise Controversies dated 8-7-17 DE#43
  3     Manufactured Home and Land 416 Garrett Cir Florence SC                    26,403.62                       16,997.78                                       16,997.78          FA
        Per Order Compromise of Mortgage Receivable dated 10-5-17
        (DE#51)
  4     2013 Mercedes S550                                                        34,250.00                             0.00                                           0.00          FA
        Vehicle voluntarily turned in to lender
        Liens are greater than value of asset
  5     Household Goods & Furnishings - Exempt                                     3,650.00                        3,000.00                                        3,000.00          FA
        partially exempt, per Order DE#43
  6     Electronics - Exempt                                                        525.00                         1,300.00                                        1,300.00          FA
        partially exempt, per Order DE#43
  7     Clothing                                                                    200.00                            200.00                                        200.00           FA
        per Order DE#43
  8     Furs and jewelry                                                            500.00                            500.00                                        500.00           FA
        Per Order DE#43
  9     Cash on hand                                                                150.00                              0.00                                           0.00          FA
        Trustee not administering as part of settlement
 10     BB&T Checking acct 3889 BB&T                                               2,159.44                        1,104.44                                        1,104.44          FA
        Per Order DE#74
 11     BB&T debit card                                                             124.00                              0.00                                           0.00          FA
        Trustee not administering asset as part of settlement
 12     Atlantic Coast Group, LLC. stock                                          Unknown                               0.00                                           0.00          FA
        no value business closed
 13     Reporio Fitness Management d/b/a Plantation Boot Camp                          0.00                       15,000.00                                       15,000.00          FA
        Per Order DE#43
 14     Reporio Murrells Inlet, LLC (u)                                                0.00                       65,000.00                                       65,000.00          FA
        Per Order DE#43
 15     IRA ending 5974 Equity Trust Company - Exempt                             99,352.58                             0.00                                           0.00          FA
        exempt
 16     IRA ending 5975 Equity Trust Company - Exempt                         128,238.45                                0.00                                           0.00          FA
        exempt
                                                        Case 17-12107-RBR           Doc 96         Filed 11/20/18              Page 4 of 20
                                                                                     FORM 1                                                                                               Exhibit A
                                                                 INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                          Page: 2
                                                                                  ASSET CASES
Case Number:   17-12107 RBR                                                                                   Trustee:                         Chad S. Paiva
Case Name:     Timothy Dale Conner                                                                            Filed (f) or Converted (c):      02/22/17 (f)
               Zade Turner Conner                                                                             D0HHWLQJ'DWH            03/21/17
Period Ending: 11/20/18                                                                                       Claims Bar Date:                 06/23/17

                                         1                                     2                             3                           4                     5                      6
                                                                                                    Estimated Net Value                                                          Asset Fully
                                                                            Petition/          (Value Determined By Trustee,          Property           Sale/Funds           Administered (FA)/
                                 Asset Description                        Unscheduled             Less Liens, Exemptions,           Abandoned            Received by           Gross Value of
 Ref #                (Scheduled And Unscheduled (u) Property)               Values                   and Other Costs)           2$ D$EDQGRQ       the Estate          Remaining Assets

  17     Lincoln Benefit Life Ins number ending 9300                                    0.00                             0.00                                          0.00          FA
         no value to estate
  18     Minnesota Life Ins Co - accidential death                                 Unknown                               0.00                                          0.00          FA
         no value to estate
  19     Minnesota Life Ins Co - accidential death                                 Unknown                               0.00                                          0.00          FA
         no value to estate
  20     Wages garnished by Bank of North Carolina (BB&T acct) -                   1,600.00                              0.00                                          0.00          FA
         Exempt
         exempt
  21     Dock Rentals (2 Slips) at Homestead Property                                   0.00                        2,000.00                                       2,000.00          FA
         One dock empty; one dock rented per Order DE#43
  22     2010 19.8' fiberglass skiff                                                    0.00                        2,500.00                                       2,500.00          FA
         per Order DE#43
  23     Rent - Manufactured home, 416 Garrett Circle, Florence, SC                     0.00                        3,013.32                                       3,013.32          FA
         Asset #3 sold DE#51
TOTALS (Excluding Unknown Values)                                           $1,072,673.20                       $113,115.54                                    $113,115.54                   $0.00
Major activities affecting case closing:
CBD: 6/23/17

TAX RETURN STATUS: Tax returns prepared and mailed to the IRS.


Initial Projected Date of Final Report (TFR): December 31, 2018                                   Current Projected Date of Final Report (TFR): December 31, 2018
                                               Case 17-12107-RBR              Doc 96        Filed 11/20/18          Page 5 of 20
                                                                       Form 2                                                                                                    Exhibit B

                                                       Cash Receipts and Disbursements Record                                                                                     Page: 1

Case Number:           17-12107 RBR                                                                Trustee:                Chad S. Paiva
Case Name:             Timothy Dale Conner                                                         Bank Name:              Signature Bank
                       Zade Turner Conner                                                          Account:                ******4804 - Checking
Taxpayer ID#:          **-***0458                                                                  Blanket Bond:           $129,177.00 (per case limit)
Period Ending:         11/20/18                                                                    Separate Bond:          N/A

   1             2                      3                                         4                                                 5                     6                  7

 Trans.    Check or                                                                                            Uniform           Receipts          Disbursements         Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                    $            Account Balance

04/13/17   Asset #23 Tina Langston                        April 2017 rent                                     1122-000                  502.22                                    502.22
04/18/17   Asset #23 Timothy Conner                       February 2017 rent on SC property                   1122-000                  502.22                                   1,004.44
04/18/17   Asset #21 Tamarac Storage, LLC                 March 2017 rent for boat dock                       1122-000                  500.00                                   1,504.44
04/25/17   Asset #21 Timothy Conner                       April 2017 Boat Dock Rental                         1122-000                  500.00                                   2,004.44
04/28/17               Signature Bank                     Bank and Technology Services Fee                    2600-000                                        10.00              1,994.44
05/09/17   Asset #23 Tina Langston                        May 2017 rent                                       1122-000                  502.22                                   2,496.66
05/16/17   Asset #21 Tamarac Storage, LLC                 Boat Dock rental May 2017                           1122-000                  500.00                                   2,996.66
05/31/17               Signature Bank                     Bank and Technology Services Fee                    2600-000                                        10.00              2,986.66
06/01/17   Asset #23 Tina Langston                        June 2017 rent                                      1122-000                  502.22                                   3,488.88
06/21/17   Asset #21 Tamarac Storage, LLC                 dock rental June 2017                               1122-000                  500.00                                   3,988.88
06/28/17   Asset #23 Tina Langston                        July 2017 rent                                      1122-000                  502.22                                   4,491.10
06/30/17               Signature Bank                     Bank and Technology Services Fee                    2600-000                                        10.00              4,481.10
07/31/17               Signature Bank                     Bank and Technology Services Fee                    2600-000                                        10.00              4,471.10
08/07/17               Conner                             Per Order on Stipulation dated 8-7-17 DE#43                               10,000.00                               14,471.10
08/07/17   Asset #5                                       Per Order DE#43; Payment                  1,200.00 1129-000                                                       14,471.10
                                                          to A/R Account #1, Payment
                                                          #0, due 08/10/2017
08/07/17   Asset #6                                       Payment to A/R Account #1,                  520.00 1129-000                                                       14,471.10
                                                          Payment #0, due 08/10/2017
08/07/17   Asset #7                                       Payment to A/R Account #1,                   80.00 1129-000                                                       14,471.10
                                                          Payment #0, due 08/10/2017
08/07/17   Asset #8                                       Payment to A/R Account #1,                  200.00 1129-000                                                       14,471.10
                                                          Payment #0, due 08/10/2017
08/07/17   Asset #13                                      Payment to A/R Account #1,                8,000.00 1129-000                                                       14,471.10
                                                          Payment #0, due 08/10/2017
                                               Case 17-12107-RBR             Doc 96        Filed 11/20/18          Page 6 of 20
                                                                       Form 2                                                                                                   Exhibit B

                                                       Cash Receipts and Disbursements Record                                                                                   Page: 2

Case Number:           17-12107 RBR                                                               Trustee:                Chad S. Paiva
Case Name:             Timothy Dale Conner                                                        Bank Name:              Signature Bank
                       Zade Turner Conner                                                         Account:                ******4804 - Checking
Taxpayer ID#:          **-***0458                                                                 Blanket Bond:           $129,177.00 (per case limit)
Period Ending:         11/20/18                                                                   Separate Bond:          N/A

   1             2                      3                                        4                                                 5                     6                  7

 Trans.    Check or                                                                                           Uniform           Receipts          Disbursements         Checking
  Date      Ref. #           Paid To / Received From                 Description of Transaction              Tran. Code            $                    $            Account Balance

08/08/17               Conner                             Per Order DE#43                                                           5,000.00                               19,471.10
08/08/17   Asset #14                                      Per Order DE#43; Payment                 4,539.42 1221-000                                                       19,471.10
                                                          to A/R Account #2, Payment
                                                          #1, due 07/14/2017
08/08/17   Asset #14                                      Payment to A/R Account #2,                 460.58 1221-000                                                       19,471.10
                                                          Payment #2, due 08/14/2017
08/17/17   Asset #14 Reporio Industries LLC               Per Order DE#43                                    1221-000               5,000.00                               24,471.10
08/31/17               Signature Bank                     Bank and Technology Services Fee                   2600-000                                        34.68         24,436.42
09/05/17   Asset #23 Tina Langston                        August 2017 Rent                                   1122-000                  502.22                              24,938.64
09/12/17               Conner                             Per Order on Stipulation dated 8-7-17 DE#43                               2,500.00                               27,438.64
09/12/17   Asset #2                                                                                  409.09 1110-000                                                       27,438.64
09/12/17   Asset #22                                                                                 409.10 1129-000                                                       27,438.64
09/12/17   Asset #6                                       Payment to A/R Account #1,                  70.91 1129-000                                                       27,438.64
                                                          Payment #1, due 09/01/2017
09/12/17   Asset #7                                       Payment to A/R Account #1,                  10.91 1129-000                                                       27,438.64
                                                          Payment #1, due 09/01/2017
09/12/17   Asset #5                                       Per Order DE#43; Payment                   163.64 1129-000                                                       27,438.64
                                                          to A/R Account #1, Payment
                                                          #1, due 09/01/2017
09/12/17   Asset #8                                       Payment to A/R Account #1,                  27.27 1129-000                                                       27,438.64
                                                          Payment #1, due 09/01/2017
09/12/17   Asset #13                                      Payment to A/R Account #1,               1,227.27 1129-000                                                       27,438.64
                                                          Payment #1, due 09/01/2017
09/12/17   Asset #8                                       Payment to A/R Account #1,                  18.18 1129-000                                                       27,438.64
                                                          Payment #2, due 10/01/2017
09/12/17   Asset #5                                       Payment to A/R Account #1,                 109.09 1129-000                                                       27,438.64
                                                          Payment #2, due 10/01/2017
09/12/17   Asset #7                                       Payment to A/R Account #1,                   7.27 1129-000                                                       27,438.64
                                                          Payment #2, due 10/01/2017
                                               Case 17-12107-RBR             Doc 96        Filed 11/20/18          Page 7 of 20
                                                                       Form 2                                                                                                   Exhibit B

                                                       Cash Receipts and Disbursements Record                                                                                   Page: 3

Case Number:           17-12107 RBR                                                               Trustee:                Chad S. Paiva
Case Name:             Timothy Dale Conner                                                        Bank Name:              Signature Bank
                       Zade Turner Conner                                                         Account:                ******4804 - Checking
Taxpayer ID#:          **-***0458                                                                 Blanket Bond:           $129,177.00 (per case limit)
Period Ending:         11/20/18                                                                   Separate Bond:          N/A

   1             2                      3                                        4                                                 5                     6                  7

 Trans.    Check or                                                                                           Uniform           Receipts          Disbursements         Checking
  Date      Ref. #           Paid To / Received From                 Description of Transaction              Tran. Code            $                    $            Account Balance

09/12/17   Asset #6                                       Payment to A/R Account #1,                  47.27 1129-000                                                       27,438.64
                                                          Payment #2, due 10/01/2017
09/18/17   Asset #14 Conner                               Per Order DE#43; Payment to A/R Account #2,        1221-000               5,000.00                               32,438.64
                                                          Payment #2, due 08/14/2017
09/29/17               Signature Bank                     Bank and Technology Services Fee                   2600-000                                        50.44         32,388.20
10/05/17               Conner                             Per Order on Stipulation dated 8-7-17 DE#43                               2,500.00                               34,888.20
10/05/17   Asset #2                                                                                  477.27 1110-000                                                       34,888.20
10/05/17   Asset #22                                                                                 477.24 1129-000                                                       34,888.20
10/05/17   Asset #6                                       Payment to A/R Account #1,                  23.64 1129-000                                                       34,888.20
                                                          Payment #2, due 10/01/2017
10/05/17   Asset #7                                       Payment to A/R Account #1,                   3.64 1129-000                                                       34,888.20
                                                          Payment #2, due 10/01/2017
10/05/17   Asset #8                                       Payment to A/R Account #1,                   9.09 1129-000                                                       34,888.20
                                                          Payment #2, due 10/01/2017
10/05/17   Asset #5                                       Per Order DE#43; Payment                    54.55 1129-000                                                       34,888.20
                                                          to A/R Account #1, Payment
                                                          #2, due 10/01/2017
10/05/17   Asset #5                                       Payment to A/R Account #1,                 163.64 1129-000                                                       34,888.20
                                                          Payment #3, due 11/01/2017
10/05/17   Asset #8                                       Payment to A/R Account #1,                  27.27 1129-000                                                       34,888.20
                                                          Payment #3, due 11/01/2017
10/05/17   Asset #7                                       Payment to A/R Account #1,                  10.91 1129-000                                                       34,888.20
                                                          Payment #3, due 11/01/2017
10/05/17   Asset #6                                       Payment to A/R Account #1,                  70.91 1129-000                                                       34,888.20
                                                          Payment #3, due 11/01/2017
10/05/17   Asset #13                                      Payment to A/R Account #1,               1,090.92 1129-000                                                       34,888.20
                                                          Payment #3, due 11/01/2017
10/05/17   Asset #6                                       Payment to A/R Account #1,                  23.64 1129-000                                                       34,888.20
                                                          Payment #4, due 12/01/2017
                                               Case 17-12107-RBR             Doc 96        Filed 11/20/18          Page 8 of 20
                                                                       Form 2                                                                                                   Exhibit B

                                                       Cash Receipts and Disbursements Record                                                                                   Page: 4

Case Number:           17-12107 RBR                                                               Trustee:                Chad S. Paiva
Case Name:             Timothy Dale Conner                                                        Bank Name:              Signature Bank
                       Zade Turner Conner                                                         Account:                ******4804 - Checking
Taxpayer ID#:          **-***0458                                                                 Blanket Bond:           $129,177.00 (per case limit)
Period Ending:         11/20/18                                                                   Separate Bond:          N/A

   1             2                      3                                        4                                                 5                     6                  7

 Trans.    Check or                                                                                           Uniform           Receipts          Disbursements         Checking
  Date      Ref. #           Paid To / Received From                 Description of Transaction              Tran. Code            $                    $            Account Balance

10/05/17   Asset #7                                       Payment to A/R Account #1,                   3.64 1129-000                                                       34,888.20
                                                          Payment #4, due 12/01/2017
10/05/17   Asset #8                                       Payment to A/R Account #1,                   9.09 1129-000                                                       34,888.20
                                                          Payment #4, due 12/01/2017
10/05/17   Asset #5                                       Payment to A/R Account #1,                  54.55 1129-000                                                       34,888.20
                                                          Payment #4, due 12/01/2017
10/19/17   Asset #14 Conner                               Per Order DE#43; Payment to A/R Account #2,        1221-000               5,000.00                               39,888.20
                                                          Payment #1, due 07/14/2017
10/26/17   Asset #3    Finklea Law Frim                   wire transfer - Per Order DE#51                    1110-000              16,997.78                               56,885.98
10/31/17               Signature Bank                     Bank and Technology Services Fee                   2600-000                                        76.83         56,809.15
11/01/17   Asset #14 Conner                               Per Order DE#43; Payment to A/R Account #2,        1221-000               2,500.00                               59,309.15
                                                          Payment #1, due 07/14/2017
11/16/17   Asset #14 Conner                                ; Payment to A/R Account #2, Payment #1,          1221-000               2,500.00                               61,809.15
                                                          due 07/14/2017
11/16/17               Conner                             Per Order DE#43                                                           2,500.00                               64,309.15
11/16/17   Asset #2                                                                                  409.09 1110-000                                                       64,309.15
11/16/17   Asset #22                                                                                 409.10 1129-000                                                       64,309.15
11/16/17   Asset #7                                        ; Payment to A/R Account                    7.27 1129-000                                                       64,309.15
                                                          #1, Payment #4, due
                                                          12/01/2017
11/16/17   Asset #8                                        ; Payment to A/R Account                   18.18 1129-000                                                       64,309.15
                                                          #1, Payment #4, due
                                                          12/01/2017
11/16/17   Asset #6                                        ; Payment to A/R Account                   47.27 1129-000                                                       64,309.15
                                                          #1, Payment #4, due
                                                          12/01/2017
11/16/17   Asset #5                                       Payment to A/R Account #1,                 109.09 1129-000                                                       64,309.15
                                                          Payment #4, due 12/01/2017
                                               Case 17-12107-RBR             Doc 96        Filed 11/20/18          Page 9 of 20
                                                                       Form 2                                                                                                    Exhibit B

                                                       Cash Receipts and Disbursements Record                                                                                    Page: 5

Case Number:           17-12107 RBR                                                               Trustee:                Chad S. Paiva
Case Name:             Timothy Dale Conner                                                        Bank Name:              Signature Bank
                       Zade Turner Conner                                                         Account:                ******4804 - Checking
Taxpayer ID#:          **-***0458                                                                 Blanket Bond:           $129,177.00 (per case limit)
Period Ending:         11/20/18                                                                   Separate Bond:          N/A

   1             2                      3                                        4                                                 5                     6                   7

 Trans.    Check or                                                                                           Uniform           Receipts          Disbursements          Checking
  Date      Ref. #           Paid To / Received From                 Description of Transaction              Tran. Code            $                    $             Account Balance

11/16/17   Asset #5                                        ; Payment to A/R Account                  163.64 1129-000                                                        64,309.15
                                                          #1, Payment #5, due
                                                          01/01/2018
11/16/17   Asset #6                                        ; Payment to A/R Account                   70.91 1129-000                                                        64,309.15
                                                          #1, Payment #5, due
                                                          01/01/2018
11/16/17   Asset #8                                        ; Payment to A/R Account                   27.27 1129-000                                                        64,309.15
                                                          #1, Payment #5, due
                                                          01/01/2018
11/16/17   Asset #13                                       ; Payment to A/R Account                1,227.27 1129-000                                                        64,309.15
                                                          #1, Payment #5, due
                                                          01/01/2018
11/16/17   Asset #7                                        ; Payment to A/R Account                   10.91 1129-000                                                        64,309.15
                                                          #1, Payment #5, due
                                                          01/01/2018
11/29/17     1001      GREENSPOON MARDER, PA.             Interim Fees DE#62                                 3110-000                                  22,523.40            41,785.75
11/29/17     1002      GREENSPOON MARDER PA               Interim Expenses DE#62                             3120-000                                         32.80         41,752.95
11/30/17               Signature Bank                     Bank and Technology Services Fee                   2600-000                                        113.53         41,639.42
12/19/17               Conner                             Per Order DE#43                                                           2,500.00                                44,139.42
12/19/17   Asset #2                                                                                  409.09 1110-000                                                        44,139.42
12/19/17   Asset #22                                                                                 409.10 1129-000                                                        44,139.42
12/19/17   Asset #6                                        ; Payment to A/R Account                   70.91 1129-000                                                        44,139.42
                                                          #1, Payment #6, due
                                                          02/01/2018
12/19/17   Asset #7                                        ; Payment to A/R Account                   10.91 1129-000                                                        44,139.42
                                                          #1, Payment #6, due
                                                          02/01/2018
12/19/17   Asset #5                                       Per Order DE#43; Payment                   163.64 1129-000                                                        44,139.42
                                                          to A/R Account #1, Payment
                                                          #6, due 02/01/2018
                                              Case 17-12107-RBR             Doc 96        Filed 11/20/18           Page 10 of 20
                                                                       Form 2                                                                                                   Exhibit B

                                                       Cash Receipts and Disbursements Record                                                                                   Page: 6

Case Number:           17-12107 RBR                                                               Trustee:                Chad S. Paiva
Case Name:             Timothy Dale Conner                                                        Bank Name:              Signature Bank
                       Zade Turner Conner                                                         Account:                ******4804 - Checking
Taxpayer ID#:          **-***0458                                                                 Blanket Bond:           $129,177.00 (per case limit)
Period Ending:         11/20/18                                                                   Separate Bond:          N/A

   1             2                      3                                        4                                                 5                     6                  7

 Trans.    Check or                                                                                           Uniform           Receipts          Disbursements         Checking
  Date      Ref. #           Paid To / Received From                 Description of Transaction              Tran. Code            $                    $            Account Balance

12/19/17   Asset #8                                        ; Payment to A/R Account                   27.27 1129-000                                                       44,139.42
                                                          #1, Payment #6, due
                                                          02/01/2018
12/19/17   Asset #13                                       ; Payment to A/R Account                1,227.27 1129-000                                                       44,139.42
                                                          #1, Payment #6, due
                                                          02/01/2018
12/19/17   Asset #8                                        ; Payment to A/R Account                   18.18 1129-000                                                       44,139.42
                                                          #1, Payment #7, due
                                                          03/01/2018
12/19/17   Asset #5                                        ; Payment to A/R Account                  109.09 1129-000                                                       44,139.42
                                                          #1, Payment #7, due
                                                          03/01/2018
12/19/17   Asset #7                                        ; Payment to A/R Account                    7.27 1129-000                                                       44,139.42
                                                          #1, Payment #7, due
                                                          03/01/2018
12/19/17   Asset #6                                        ; Payment to A/R Account                   47.27 1129-000                                                       44,139.42
                                                          #1, Payment #7, due
                                                          03/01/2018
12/29/17               Signature Bank                     Bank and Technology Services Fee                   2600-000                                        77.37         44,062.05
01/03/18   Asset #14 Conner                               Per Order DE#43; Payment to A/R Account #2,        1221-000               2,500.00                               46,562.05
                                                          Payment #1, due 07/14/2017
01/18/18               Conner                             Per Order DE#43                                                           2,500.00                               49,062.05
01/18/18   Asset #2                                                                                  409.08 1110-000                                                       49,062.05
01/18/18   Asset #22                                                                                 409.08 1129-000                                                       49,062.05
01/18/18   Asset #6                                       Payment to A/R Account #1,                  23.64 1129-000                                                       49,062.05
                                                          Payment #7, due 03/01/2018
01/18/18   Asset #7                                       Payment to A/R Account #1,                   3.64 1129-000                                                       49,062.05
                                                          Payment #7, due 03/01/2018
01/18/18   Asset #8                                       Payment to A/R Account #1,                   9.09 1129-000                                                       49,062.05
                                                          Payment #7, due 03/01/2018
                                              Case 17-12107-RBR             Doc 96        Filed 11/20/18           Page 11 of 20
                                                                       Form 2                                                                                                Exhibit B

                                                       Cash Receipts and Disbursements Record                                                                                Page: 7

Case Number:           17-12107 RBR                                                               Trustee:                Chad S. Paiva
Case Name:             Timothy Dale Conner                                                        Bank Name:              Signature Bank
                       Zade Turner Conner                                                         Account:                ******4804 - Checking
Taxpayer ID#:          **-***0458                                                                 Blanket Bond:           $129,177.00 (per case limit)
Period Ending:         11/20/18                                                                   Separate Bond:          N/A

   1             2                     3                                         4                                                 5                     6               7

 Trans.    Check or                                                                                           Uniform           Receipts          Disbursements      Checking
  Date      Ref. #           Paid To / Received From                 Description of Transaction              Tran. Code            $                    $         Account Balance

01/18/18   Asset #5                                       Per Order DE; Payment to                    54.55 1129-000                                                    49,062.05
                                                          A/R Account #1, Payment #7,
                                                          due 03/01/2018
01/18/18   Asset #5                                       Payment to A/R Account #1,                 163.64 1129-000                                                    49,062.05
                                                          Payment #8, due 04/01/2018
01/18/18   Asset #8                                       Payment to A/R Account #1,                  27.27 1129-000                                                    49,062.05
                                                          Payment #8, due 04/01/2018
01/18/18   Asset #7                                       Payment to A/R Account #1,                  10.91 1129-000                                                    49,062.05
                                                          Payment #8, due 04/01/2018
01/18/18   Asset #6                                       Payment to A/R Account #1,                  70.91 1129-000                                                    49,062.05
                                                          Payment #8, due 04/01/2018
01/18/18   Asset #13                                      Payment to A/R Account #1,               1,227.27 1129-000                                                    49,062.05
                                                          Payment #8, due 04/01/2018
01/18/18   Asset #6                                       Payment to A/R Account #1,                  23.64 1129-000                                                    49,062.05
                                                          Payment #9, due 05/01/2018
01/18/18   Asset #7                                       Payment to A/R Account #1,                   3.64 1129-000                                                    49,062.05
                                                          Payment #9, due 05/01/2018
01/18/18   Asset #8                                       Payment to A/R Account #1,                   9.09 1129-000                                                    49,062.05
                                                          Payment #9, due 05/01/2018
01/18/18   Asset #5                                       Payment to A/R Account #1,                  54.55 1129-000                                                    49,062.05
                                                          Payment #9, due 05/01/2018
01/23/18               Conner                             Per Order DE#43                                                              460.58                           49,522.63
01/23/18   Asset #2                                                                                  171.61 1110-000                                                    49,522.63
01/23/18   Asset #22                                                                                 171.61 1129-000                                                    49,522.63
01/23/18   Asset #5                                       Per Order DE#43; Payment                    70.41 1129-000                                                    49,522.63
                                                          to A/R Account #1, Payment
                                                          #9, due 05/01/2018
01/23/18   Asset #6                                       Payment to A/R Account #1,                  30.51 1129-000                                                    49,522.63
                                                          Payment #9, due 05/01/2018
                                              Case 17-12107-RBR             Doc 96        Filed 11/20/18           Page 12 of 20
                                                                       Form 2                                                                                                Exhibit B

                                                       Cash Receipts and Disbursements Record                                                                                Page: 8

Case Number:           17-12107 RBR                                                               Trustee:                Chad S. Paiva
Case Name:             Timothy Dale Conner                                                        Bank Name:              Signature Bank
                       Zade Turner Conner                                                         Account:                ******4804 - Checking
Taxpayer ID#:          **-***0458                                                                 Blanket Bond:           $129,177.00 (per case limit)
Period Ending:         11/20/18                                                                   Separate Bond:          N/A

   1             2                     3                                         4                                                 5                     6               7

 Trans.    Check or                                                                                           Uniform           Receipts          Disbursements      Checking
  Date      Ref. #           Paid To / Received From                 Description of Transaction              Tran. Code            $                    $         Account Balance

01/23/18   Asset #7                                       Payment to A/R Account #1,                   4.68 1129-000                                                    49,522.63
                                                          Payment #9, due 05/01/2018
01/23/18   Asset #8                                       Payment to A/R Account #1,                  11.76 1129-000                                                    49,522.63
                                                          Payment #9, due 05/01/2018
01/29/18               Conner                             Per Order DE#74                                                           2,104.44                            51,627.07
01/29/18   Asset #10                                                                                 254.01 1129-000                                                    51,627.07
01/29/18   Asset #2                                                                                  214.77 1110-000                                                    51,627.07
01/29/18   Asset #22                                                                                 214.77 1129-000                                                    51,627.07
01/29/18   Asset #6                                       Payment to A/R Account #1,                  28.05 1129-000                                                    51,627.07
                                                          Payment #9, due 05/01/2018
01/29/18   Asset #7                                       Payment to A/R Account #1,                   4.32 1129-000                                                    51,627.07
                                                          Payment #9, due 05/01/2018
01/29/18   Asset #8                                       Payment to A/R Account #1,                  10.79 1129-000                                                    51,627.07
                                                          Payment #9, due 05/01/2018
01/29/18   Asset #5                                       Per Order DE#74; Payment                    64.73 1129-000                                                    51,627.07
                                                          to A/R Account #1, Payment
                                                          #9, due 05/01/2018
01/29/18   Asset #5                                       Payment to A/R Account #1,                 187.80 1129-000                                                    51,627.07
                                                          Payment #10, due
                                                          06/01/2018
01/29/18   Asset #8                                       Payment to A/R Account #1,                  31.30 1129-000                                                    51,627.07
                                                          Payment #10, due
                                                          06/01/2018
01/29/18   Asset #13                                      Payment to A/R Account #1,               1,000.00 1129-000                                                    51,627.07
                                                          Payment #10, due
                                                          06/01/2018
01/29/18   Asset #7                                       Payment to A/R Account #1,                  12.52 1129-000                                                    51,627.07
                                                          Payment #10, due
                                                          06/01/2018
                                              Case 17-12107-RBR             Doc 96        Filed 11/20/18           Page 13 of 20
                                                                       Form 2                                                                                                    Exhibit B

                                                       Cash Receipts and Disbursements Record                                                                                    Page: 9

Case Number:           17-12107 RBR                                                               Trustee:                Chad S. Paiva
Case Name:             Timothy Dale Conner                                                        Bank Name:              Signature Bank
                       Zade Turner Conner                                                         Account:                ******4804 - Checking
Taxpayer ID#:          **-***0458                                                                 Blanket Bond:           $129,177.00 (per case limit)
Period Ending:         11/20/18                                                                   Separate Bond:          N/A

   1             2                      3                                        4                                                 5                     6                   7

 Trans.    Check or                                                                                           Uniform           Receipts          Disbursements          Checking
  Date      Ref. #           Paid To / Received From                 Description of Transaction              Tran. Code            $                    $             Account Balance

01/29/18   Asset #6                                       Payment to A/R Account #1,                  81.38 1129-000                                                        51,627.07
                                                          Payment #10, due
                                                          06/01/2018
01/31/18               Signature Bank                     Bank and Technology Services Fee                   2600-000                                         96.29         51,530.78
02/06/18               Conner                             Per Order DE#43                                                           1,039.42                                52,570.20
02/06/18   Asset #10                                                                                 850.43 1129-000                                                        52,570.20
02/06/18   Asset #5                                       Per Order DE#43; Payment                   113.39 1129-000                                                        52,570.20
                                                          to A/R Account #1, Payment
                                                          #10, due 06/01/2018
02/06/18   Asset #6                                        ; Payment to A/R Account                   49.14 1129-000                                                        52,570.20
                                                          #1, Payment #10, due
                                                          06/01/2018
02/06/18   Asset #7                                        ; Payment to A/R Account                    7.56 1129-000                                                        52,570.20
                                                          #1, Payment #10, due
                                                          06/01/2018
02/06/18   Asset #8                                        ; Payment to A/R Account                   18.90 1129-000                                                        52,570.20
                                                          #1, Payment #10, due
                                                          06/01/2018
02/19/18   Asset #14 Conner                               Per Order DE#43; Payment to A/R Account #2,        1221-000               2,500.00                                55,070.20
                                                          Payment #1, due 07/14/2017
02/28/18               Signature Bank                     Bank and Technology Services Fee                   2600-000                                         91.21         54,978.99
03/19/18               Conner                             Per Order DE#76                                                           2,500.00                                57,478.99
03/19/18   Asset #14                                      Per Order DE#76; Payment                   460.58 1221-000                                                        57,478.99
                                                          to A/R Account #2, Payment
                                                          #1, due 07/14/2017
03/19/18   Asset #14                                      Payment to A/R Account #2,               2,039.42 1221-000                                                        57,478.99
                                                          Payment #2, due 08/14/2017
03/30/18               Signature Bank                     Bank and Technology Services Fee                   2600-000                                        103.37         57,375.62
04/23/18   Asset #14 Conner                               Per Order DE#43; Payment to A/R Account #2,        1221-000               5,000.00                                62,375.62
                                                          Payment #2, due 08/14/2017
                                              Case 17-12107-RBR             Doc 96        Filed 11/20/18           Page 14 of 20
                                                                       Form 2                                                                                                    Exhibit B

                                                       Cash Receipts and Disbursements Record                                                                                    Page: 10

Case Number:           17-12107 RBR                                                               Trustee:                Chad S. Paiva
Case Name:             Timothy Dale Conner                                                        Bank Name:              Signature Bank
                       Zade Turner Conner                                                         Account:                ******4804 - Checking
Taxpayer ID#:          **-***0458                                                                 Blanket Bond:           $129,177.00 (per case limit)
Period Ending:         11/20/18                                                                   Separate Bond:          N/A

   1             2                      3                                        4                                                 5                     6                   7

 Trans.    Check or                                                                                           Uniform           Receipts          Disbursements          Checking
  Date      Ref. #           Paid To / Received From                 Description of Transaction              Tran. Code            $                    $             Account Balance

04/30/18               Signature Bank                     Bank and Technology Services Fee                   2600-000                                        111.80         62,263.82
05/17/18   Asset #14 Conner                               Per Order DE#43; Payment to A/R Account #2,        1221-000               5,000.00                                67,263.82
                                                          Payment #2, due 08/14/2017
05/31/18               Signature Bank                     Bank and Technology Services Fee                   2600-000                                        123.30         67,140.52
06/20/18               Conner                             Per Order DE#43                                                           5,000.00                                72,140.52
06/20/18   Asset #14                                      Per Order DE#43; Payment                 2,500.00 1221-000                                                        72,140.52
                                                          to A/R Account #2, Payment
                                                          #2, due 08/14/2017
06/20/18   Asset #14                                      Payment to A/R Account #2,               2,500.00 1221-000                                                        72,140.52
                                                          Payment #3, due 09/14/2017
06/29/18               Signature Bank                     Bank and Technology Services Fee                   2600-000                                        122.80         72,017.72
07/31/18               Signature Bank                     Bank and Technology Services Fee                   2600-000                                        142.06         71,875.66
08/02/18   Asset #14 Conner                               Per Order on Stipulation dated 8-7-17 DE#43;       1221-000               5,000.00                                76,875.66
                                                          Payment to A/R Account #2, Payment #3, due
                                                          09/14/2017
08/20/18   Asset #14 Conner                               Per Order on Stipulation dated 8-7-17 DE#43;       1221-000               5,000.00                                81,875.66
                                                          Payment to A/R Account #2, Payment #3, due
                                                          09/14/2017
08/31/18               Signature Bank                     Bank and Technology Services Fee                   2600-000                                        149.68         81,725.98
09/26/18   Asset #14 Conner                               Per Order DE#; Payment to A/R Account #2,          1221-000               7,500.00                                89,225.98
                                                          Payment #3, due 09/14/2017
09/28/18               Signature Bank                     Bank and Technology Services Fee                   2600-000                                        141.99         89,083.99

                                                                                ACCOUNT TOTALS                                   113,115.54            24,031.55           $89,083.99
                                                                                   Less: Bank Transfers                                0.00                 0.00

                                                                                Subtotal                                         113,115.54            24,031.55
                                                                                   Less: Payment to Debtors                                                 0.00

                                                                                NET Receipts / Disbursements                    $113,115.54           $24,031.55
Case 17-12107-RBR   Doc 96   Filed 11/20/18      Page 15 of 20
                    Form 2                                                                 Exhibit B

    Cash Receipts and Disbursements Record                                                Page: 11


                                                              Net            Net         Account
                         TOTAL - ALL ACCOUNTS               Receipts    Disbursements    Balances
                         Checking # ******4804             113,115.54       24,031.55    89,083.99
                                                          $113,115.54      $24,031.55   $89,083.99
Printed: 11/20/18 10:02 AM Case   17-12107-RBR         Doc 96      Filed 11/20/18         Page 16 of 20                  Page: 1

                                                        Exhibit C
                                                     Claims Register
                                      Case: 17-12107-RBR           Timothy Dale Conner
                                                                                                       Claims Bar Date: 06/23/17
  Claim    Claimant Name /                   Claim Type /     Claim Ref. /          Amount Filed /         Paid          Claim
 Number    Category, Priority                Date Filed       Notes                     Allowed           to Date       Balance
           Chad S. Paiva                  Admin Ch. 7                                      $8,905.78        $0.00      $8,905.78
           525 Okeechobee Blvd.           04/13/17                                         $8,905.78
           Suite 900
           West Palm Beach, FL 33401
           2100-00 Trustee Compensation, 200
           Yip Associates                   Admin Ch. 7                                    $4,202.50        $0.00      $4,202.50
           1001 Yamato Road, Suite 301      10/04/18                                       $4,202.50
           Boca Raton, FL 33431
           3410-00 Accountant for Trustee Fees (Other Firm), 200
           Yip Associates                   Admin Ch. 7                                     $195.32         $0.00        $195.32
           1001 Yamato Road, Suite 301      10/04/18                                        $195.32
           Boca Raton, FL 33431
           3420-00 Accountant for Trustee Expenses (Other Firm), 200
           Greenspoon Marder LLP             Admin Ch. 7                                   $7,140.60        $0.00      $7,140.60
                                             10/05/18                                      $7,140.60

           3110-00 Attorney for Trustee Fees (Trustee Firm), 200
           Greenspoon Marder LLP             Admin Ch. 7                                    $272.96         $0.00        $272.96
                                             10/05/18                                       $272.96

           3120-00 Attorney for Trustee Expenses (Trustee Firm), 200
           Chad S. Paiva                     Admin Ch. 7                                     $51.78         $0.00         $51.78
           525 Okeechobee Blvd.              10/05/18                                        $51.78
           Suite 900
           West Palm Beach, FL 33401
           2200-00 Trustee Expenses, 200
    1      Florence County Treasurer's Office Secured                                      $1,626.84        $0.00          $0.00
           180 N Irby St MSC-Z                03/28/17                                         $0.00
           Florence, SC 29501-3041
           4110-00 Real Estate--Consensual Liens (mortgages, deeds of trust, PMSI), 100
    2      Florence County Treasurer's Office Secured                                       $534.87         $0.00          $0.00
           180 N Irby St MSC-Z                03/28/17                                        $0.00
           Florence, SC 29501-3041                          Per Order DE#84
           4110-00 Real Estate--Consensual Liens (mortgages, deeds of trust, PMSI), 100
    3      Ally Financial                 Unsecured                                        $6,132.67        $0.00      $6,132.67
           PO Box 130424                  04/05/17                                         $6,132.67
           Roseville, MN 55113-0004
           7100-00 *HQHUDO8QVHFXUHGD, 610
    4      Capital One Bank (USA), N.A.   Unsecured                                        $4,148.18        $0.00      $4,148.18
           PO Box 71083                   04/10/17                                         $4,148.18
           Charlotte, NC 28272-1083
           7100-00 *HQHUDO8QVHFXUHGD, 610
    5      Capital One Bank (USA), N.A.   Unsecured                                        $2,437.41        $0.00      $2,437.41
           PO Box 71083                   04/10/17                                         $2,437.41
           Charlotte, NC 28272-1083
           7100-00 *HQHUDO8QVHFXUHGD, 610
Printed: 11/20/18 10:02 AM Case   17-12107-RBR         Doc 96      Filed 11/20/18         Page 17 of 20                   Page: 2

                                                        Exhibit C
                                                     Claims Register
                                     Case: 17-12107-RBR            Timothy Dale Conner
                                                                                                        Claims Bar Date: 06/23/17
  Claim    Claimant Name /                  Claim Type /     Claim Ref. /            Amount Filed /         Paid           Claim
 Number    Category, Priority               Date Filed       Notes                       Allowed           to Date        Balance
   6-1     Internal Revenue Service       Unsecured                                         $2,809.99        $0.00      $2,809.99
           2970 Market St, Stop 4-N31.142 04/13/17                                          $2,809.99
           Philadelphia, PA 19104                            Per Amended Claim 6-2
           7100-00 *HQHUDO8QVHFXUHGD, 610
   6-1     Internal Revenue Service        Priority                                        $40,529.92        $0.00          $0.00
           2970 Market St, Stop 4-N31.142  04/13/17                                             $0.00
           Philadelphia, PA 19104                            Per Amended Claim 6-2
           5800-00 Claims of Governmental Units, 570
   6-2     Internal Revenue Service        Priority                                         $8,740.26        $0.00      $8,740.26
           2970 Market St, Stop 4-N31.142  04/13/17                                         $8,740.26
           Philadelphia, PA 19104                            Per Amended Claim 6-2
           5800-00 Claims of Governmental Units, 570
    7      South State Bank               Unsecured                                        $55,167.98        $0.00     $55,167.98
           Attn: Donna Lawrence           04/20/17                                         $55,167.98
           P O Box 1900
           Cornelia, GA 30531
           7100-00 *HQHUDO8QVHFXUHGD, 610
    8      Ameris Bank                    Unsecured                                       $602,913.72        $0.00    $602,913.72
           c/o Capital Recovery Advisors  06/20/17                                        $602,913.72
           2400 Augusta Dr, Ste 212
           Houston, TX 77057
           7100-00 *HQHUDO8QVHFXUHGD, 610
    9      CresCom Bank                    Secured                                              $0.00        $0.00          $0.00
           POB 81137                       06/23/17                                             $0.00
           Charleston, SC 29416-1137                        Claim Withdrawn DE#95
           4110-00 Real Estate--Consensual Liens (mortgages, deeds of trust, PMSI), 100
    10     Bank of North Carolina         Unsecured                                   $2,763,894.60          $0.00   $2,763,894.60
           c/o Ted W Weeks IV, Esq        06/23/17                                    $2,763,894.60
           2117 Harden Blvd
           Lakeland, FL 33803                                Per Order DE#83
           7100-00 *HQHUDO8QVHFXUHGD, 610

                                                                       Case Total:    $3,467,013.75          $0.00   $3,467,013.75
                     Case 17-12107-RBR             Doc 96       Filed 11/20/18       Page 18 of 20
                                     TRUSTEE¶S PROPOSED DISTRIBUTION
                                                                                                                   Exhibit D

               Case No.:         17-12107-RBR
               Case Name:        Timothy Dale Conner
               Trustee Name:     Chad S. Paiva
                                                       Balance on hand:                                     $     89,083.99

                Claims of secured creditors will be paid as follows:
Claim                                                 Claim            Allowed Amount Interim Payments          Proposed
No.         Claimant                                 Asserted              of Claim         to Date             Payment
1           Florence County Treasurer's                   1,626.84                0.00               0.00              0.00
            Office
2           Florence County Treasurer's                     534.87                0.00               0.00              0.00
            Office
9           CresCom Bank                                        0.00              0.00               0.00              0.00

                                                Total to be paid to secured creditors:                  $              0.00
                                                Remaining balance:                                      $         89,083.99

                Application for chapter 7 fees and administrative expenses have been filed as follows:
                                                                                         Interim Payments       Proposed
Reason/Applicant                                                       Total Requested         to Date          Payment
Trustee, Fees - Chad S. Paiva                                                 8,905.78               0.00          8,905.78
Trustee, Expenses - Chad S. Paiva                                                51.78               0.00             51.78
Attorney for Trustee, Fees - Greenspoon Marder LLP                            7,140.60               0.00          7,140.60
Attorney for Trustee, Expenses - Greenspoon Marder LLP                          272.96               0.00            272.96
Accountant for Trustee, Fees - Yip Associates                                 4,202.50               0.00          4,202.50
Accountant for Trustee, Expenses - Yip Associates                               195.32               0.00            195.32

                           Total to be paid for chapter 7 administration expenses:                          $     20,768.94
                           Remaining balance:                                                               $     68,315.05


                Application for prior chapter fees and administrative expenses have been filed as follows:
                                                                                         Interim Payments       Proposed
Reason/Applicant                                                       Total Requested         to Date          Payment
                                                           NONE

                        Total to be paid for prior chapter administration expenses:                         $          0.00
                        Remaining balance:                                                                  $     68,315.05




UST Form 101-7-TFR (05/1/2011)
                       Case 17-12107-RBR           Doc 96      Filed 11/20/18       Page 19 of 20
                In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $8,740.26 must be paid in advance of any dividend to
        general (unsecured) creditors.

                Allowed priority claims are:
Claim                                                              Allowed Amount Interim Payments             Proposed
No.         Claimant                                                   of Claim         to Date                Payment
6-1         Internal Revenue Service                                             0.00                0.00              0.00
6-2         Internal Revenue Service                                         8,740.26                0.00          8,740.26

                                                 Total to be paid for priority claims:                    $        8,740.26
                                                 Remaining balance:                                       $       59,574.79


                 The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

                 Timely claims of general (unsecured) creditors totaling $3,437,504.55 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 1.7 percent,
        plus interest (if applicable).

                Timely allowed general (unsecured) claims are as follows:
Claim                                                              Allowed Amount Interim Payments             Proposed
No.         Claimant                                                   of Claim         to Date                Payment
3           Ally Financial                                                   6,132.67                0.00           106.28
4           Capital One Bank (USA), N.A.                                     4,148.18                0.00            71.89
5           Capital One Bank (USA), N.A.                                     2,437.41                0.00            42.24
6-1         Internal Revenue Service                                         2,809.99                0.00            48.70
7           South State Bank                                                55,167.98                0.00           956.11
8           Ameris Bank                                                    602,913.72                0.00         10,448.99
10          Bank of North Carolina                                     2,763,894.60                  0.00         47,900.58

                               Total to be paid for timely general unsecured claims:                      $       59,574.79
                               Remaining balance:                                                         $            0.00


                 Tardily filed claims of general (unsecured) creditors totaling $0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        JHQHUDOXQVHFXUHGFODLPVKDYHEHHQSDLGLQIXOO7KHWDUGLO\ILOHGFODLPVGLYLGHQGLVDQWLFLSDWHG
        to be 0.0 percent, plus interest (if applicable).


                Tardily filed general (unsecured) claims are as follows:
Claim                                                              Allowed Amount Interim Payments             Proposed
No.         Claimant                                                   of Claim         to Date                Payment


UST Form 101-7-TFR (05/1/2011)
                     Case 17-12107-RBR           Doc 96      Filed 11/20/18       Page 20 of 20

                                                        NONE

                              Total to be paid for tardy general unsecured claims:                     $           0.00
                              Remaining balance:                                                       $           0.00


                 Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
       RUGHUHGVXERUGLQDWHGE\WKH&RXUWWRWDOLQJ0.00 have been allowed and will be paid
       pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
       LQIXOO7KHGLYLGHQGIRUVXERUGLQDWHGXQVHFXUHGFODLPVLVDQWLFLSDWHGWREH0.0 percent,
       plus interest (if applicable).

              Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
      ordered subordinated by the Court are as follows:
Claim                                                          Allowed Amount Interim Payments              Proposed
No.       Claimant                                                  of Claim             to Date            Payment
                                                        NONE

                                           Total to be paid for subordinated claims:                   $           0.00
                                           Remaining balance:                                          $           0.00




UST Form 101-7-TFR (05/1/2011)
